DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 09/28/2020 is acknowledged.  The amendment includes the amending of claims 1, 11, and 18.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview from the applicant’s representative Mr. Michael Hall on 04/26/2021
5.	The application has been amended as follows:
	REPLACE the current claims with the following:


1.	(Currently amended) A system comprising:
a processor; and
machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the processor to:
host a file system, the file system representing a replica of file systems hosted on a plurality of nodes, each of the plurality of nodes storing data on a first storage medium;
store data associated with the file system on a second storage medium, the second storage medium being remote from the plurality of nodes and slower to process data stored thereon than the first storage medium used by each node of the plurality of nodes to store data;
store on the second storage medium a file received from one of the plurality of nodes when the file remains un-accessed by the plurality of nodes for a predetermined period of time, the first storage medium on the plurality of nodes storing a pointer to the file and not the data content of the file stored on the second storage medium; 
provide the file from the second storage medium to the first storage medium on one of the plurality of nodes using the pointer on the first storage medium of the one of the plurality of nodes while providing the plurality of nodes read and write access to the file stored on the second storage medium; and 
, wherein the machine readable instructions further configure the processor to synchronize metadata of the file to the file systems on the plurality of nodes prior to completion of opening the file on a node requesting an open of the file. 

2.	(Original) The system of claim 1 wherein the machine readable instructions further configure the processor to:
create a snapshot of content of a particular version of the file on the second storage medium, 
wherein the particular version is immutable, and 
wherein the snapshot is a recallable instance of data backing the file on the second storage medium while the file is being used on one of the plurality of nodes. 

3.	(Original) The system of claim 1 wherein the machine readable instructions further configure the processor to create a recallable instance of data backing the file on the second storage medium:
when the file is received from one of the plurality of nodes and stored on the second storage medium; 
when the file is opened on the one of the plurality of nodes; or 
before the file on the first storage medium is converted to the pointer. 

4.	(Original) The system of claim 3 wherein the machine readable instructions further configure the processor to identify and locate the recallable instance of data backing the file using:
a namespace location of the recallable instance and information to determine that the recallable instance contains correct data for the file; or 
a unique and namespace-location-independent identifier for the recallable instance and a desired version of the recallable instance in the plurality of nodes.

5.	(Original) The system of claim 1 wherein the machine readable instructions further configure the processor to maintain synchronization between the file stored on the second storage medium and the file systems on the plurality of nodes.

6.	(Canceled)

7.	(Currently amended) The system of claim [[6]]1 wherein the machine readable instructions further configure the processor to detect a change to the file on the second storage medium prior to synchronizing the file to the one of the plurality of nodes.

8.	(Original) The system of claim 7 wherein the machine readable instructions further configure the processor to synchronize, when the change is detected, a latest version of metadata of the file to the one of the plurality of nodes before the completion of opening the file on the one of the plurality of nodes.



10.	(Original) The system of claim 8 wherein the machine readable instructions further configure the processor to create a recallable instance of data backing the file on the second storage medium when the file is opened on the one of the plurality of nodes.

11.	(Currently amended) A method comprising:
hosting a file system representing a replica of file systems hosted on a plurality of nodes, each of the plurality of nodes storing data on a first storage medium;
storing data associated with the file system on a second storage medium, the second storage medium being remote from the plurality of nodes and slower to process data stored thereon than the first storage medium;
receiving a file from one of the plurality of nodes when the file remains un-accessed by the plurality of nodes for a predetermined period of time;
storing the file on the second storage medium, the plurality of nodes storing a pointer to the file and not the data content of the file on the first storage medium; 
providing the plurality of nodes read and write access to the file stored on the second storage medium using the pointer on the first storage medium; [[and]] 
allowing concurrent opens of the file across the plurality of nodes without providing the data content of the file to the first storage medium of each node of the plurality of nodes, wherein allowing concurrent opens of the file comprises synchronizing the file to the file systems on the plurality of nodes prior to completion of opening the file on one of the plurality of nodes. 

12.	(Original) The method of claim 11 further comprising creating a snapshot of content of a particular version of the file on the second storage medium, the particular version being immutable, and the snapshot being a recallable instance of data backing the file on the second storage medium while the file is being used on one of the plurality of nodes. 

13.	(Original) The method of claim 11 further comprising creating a recallable instance of data backing the file on the second storage medium:
when the file is received from one of the plurality of nodes and stored on the second storage medium; 
when the file is opened on the one of the plurality of nodes; or 
before the file on the first storage medium is converted to the pointer. 

14.	(Original) The method of claim 13 further comprising identifying and locating the recallable instance of data backing the file using:
a namespace location of the recallable instance and information to determine that the recallable instance contains correct data for the file; or 
a unique and namespace-location-independent identifier for the recallable instance and a desired version of the recallable instance in the plurality of nodes.

15.	(Canceled) 

16.	(Currently amended) The method of claim [[15]]11 further comprising:
detecting a change to the file on the second storage medium prior to synchronizing the file to the one of the plurality of nodes; and
synchronizing, when the change is detected, a latest version of metadata of the file to the one of the plurality of nodes before the completion of opening the file on the one of the plurality of nodes.

17.	(Currently amended) The method of claim [[15]]11 further comprising blocking modification of the file stored on the second storage medium while the file is being used on the one of the plurality of nodes.

18.	(Currently amended) A hierarchical storage management system comprising:
a processor; and
machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the processor to:
host a file system representing a replica of file systems hosted on a plurality of nodes, each of the plurality of nodes storing data on a first storage medium;
store data associated with the file system on a second storage medium that is remote from the plurality of nodes and slower to process data stored thereon than the first storage medium;
receive a file from one of the plurality of nodes when the file remains un-accessed by the plurality of nodes for a predetermined period of time;
store the file on the second storage medium, a pointer to the file and not the data content of the file being stored on the first storage medium on the plurality of nodes; 
provide the plurality of nodes read and write access to the file stored on the second storage medium using the pointer on the first storage medium; 
allow concurrent opens of the file across the plurality of nodes without providing the data content of the file to the first storage medium of each node of the plurality of nodes, wherein the instructions further configure the processor to

19.	(Original) The system of claim 18 wherein the machine readable instructions further configure the processor to:
create a snapshot of content of a particular version of the file on the second storage medium, wherein the particular version is immutable, and wherein the snapshot is a recallable instance of data backing the file on the second storage medium while the file is being used on one of the plurality of nodes; and
identify and locate the recallable instance of data backing the file.

20.	(Original) The system of claim 18 wherein the machine readable instructions further configure the processor to synchronize the file to the file systems on the plurality of nodes prior to completion of opening the file on one of the plurality of nodes.
Allowable Subject Matter
6.	Claims 1-5, 7-14, and 16-20 are allowed and renumbered as claims 1-18.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a processor, and machine readable instructions, stored on a tangible machine readable medium, when executed by the processor, configure the processor to:  host a file system, the file system representing a replica of file systems hosted on a plurality of nodes, each of the plurality of nodes storing data on a first storage medium, store data associated with the file system on a second storage medium, the second storage medium being remote from the plurality of nodes and slower to process data stored thereon than the first storage medium used by each node of the plurality of nodes to store data, store on the second storage medium a file received from one of the plurality of nodes when the file remains un-accessed by the plurality of nodes for a predetermined period of time, the first storage medium on the plurality of nodes storing a pointer to the file and not the data content of the file stored on the second storage medium, provide the file from the second storage medium to the first storage medium on one of the plurality of nodes using the pointer on the first storage medium of the one of the plurality of nodes while providing the plurality of nodes read and write access to the file stored on the second storage medium, and allow concurrent opens of the file across the plurality of nodes without providing the data content of the file to the first storage medium of each node of the plurality of nodes, wherein the machine readable instructions further configure the processor to synchronize metadata of the file to the file systems on the plurality of nodes prior to completion of opening the file on a node requesting an open of the file, as recited in independent claims 1, 11, and 18.
	Specifically, although the prior art (See Bent, Bhatta, and Pulipaka) clearly teaches HSM storage and archiving (including the sending of unused files to cold/slower storage from hot/faster storage), the detailed claim limitations directed towards the specific synchronization of metadata of a file to be opened to other file systems on other nodes before completion of the open is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-5, 7-10, 12-14, 16-17, and 19-20 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,901,943 issued to Bent et al. on 26 January 2021.  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-14, and 16-20 (e.g., methods to archive files).
Bhatta on 18 July 2013.  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-14, and 16-20 (e.g., methods to archive files).
U.S. PGPUB 2018/0203636 issued to Pulipaka et al. on 19 July 2018.  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-14, and 16-20 (e.g., methods to archive files).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 05, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168